                                                                                                       FILED
                                                                                              2019 May-16 PM 12:43
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

KEOSOUKSAVATH BOUNVIXAY,                         )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )    Case No.: 4:19-cv-00328-KOB-JHE
                                                 )
KEVIN K. MCALEENEN, et al.,                      )
                                                 )
       Respondents.                              )

                                 MEMORANDUM OPINION

       On April 30, 2019, the magistrate judge entered a Report and Recommendation, (doc.

12), recommending that the petition for writ of habeas corpus be dismissed as moot. No one

filed any objections filed. The court has considered the entire file in this action, together with

the report and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED. The court will enter a separate Order.

       DONE and ORDERED this 16th day of May, 2019.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
